In re Harrison, Willie, Jr.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “I”, No. 291-526; to the Court of Appeal, Fourth Circuit, No. 92KW-1400.
*1207Granted. The matter is remanded to the court of appeal to determine whether relator was effectively denied the assistance of counsel on appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990). If so, the court should follow the procedure adopted in State v. Robinson, 590 So.2d 1185 (La.1992).
DENNIS, J., not on panel.